                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

                                                  )
                                                  )         Case No. 17-17361
                                                  )
RICHARD M. OSBORNE,                               )         Chapter 11
                                                  )
                 Debtor.                          )         Judge Arthur I. Harris
                                                  )
                                                  )         LIMITED OBJECTION OF
                                                  )         RECEIVER TO MOTION OF
                                                  )         OSBORNE FARMS, LLC RELIEF
                                                  )         FROM STAY



        Zachary B. Burkons (“Receiver”), as the duly-appointed receiver in a case captioned

Richard M. Osborne, et al., v. Parkview Federal Savings Bank n/k/a First National Bank of

Pennsylvania, et al., pending before the Cuyahoga County Court of Common Pleas, Case No.

14-822810 hereby submits his limited objection to the Motion of Osborne Farms LLC for Relief

from Stay concerning Debtor’s personal property located at 7265 Markell Rd., Waite Hill, Ohio

(the “Waite Hill Property”). The Receiver files this objection to address the listing of a bowling

alley located at the Waite Hill Property as personal property subject to removal. The bowling

alley is a fixture, and its removal would cause substantial damage to the Waite Hill Property.

For this reason, the Receiver requests that this Court deny the relief from stay as it pertains to the

bowling alley.


                                               /s/ Richard M. Bain
                                               Richard M. Bain (0016525)
                                               MEYERS, ROMAN, FRIEDBERG & LEWIS
                                               28601 Chagrin Boulevard, Suite 600
                                               Cleveland, Ohio 44122
                                               (216) 831-0042 (fax: (216) 831-0542)
                                               Email: rbain@meyersroman.com
                                                       kmcinturf@meyersroman.com



{01524199}


17-17361-aih       Doc 370    FILED 01/25/19          ENTERED 01/25/19 12:04:40          Page 1 of 2
                                   CERTIFICATE OF SERVICE

I hereby certify that on January 25, 2019, a copy of the foregoing Objection was filed. Notice of

this filing will be sent to all parties of record by the electronic filing system.

                                                        /s/ Richard M. Bain
                                                        Richard M. Bain (0016525)




{01524199}


17-17361-aih      Doc 370      FILED 01/25/19        ENTERED 01/25/19 12:04:40       Page 2 of 2
